Title: Patrick Henry in Council to Henry Laurens, 10 July 1778
From: Henry, Patrick
To: Laurens, Henry



Sir.
Wms.burgh July 10th. 1778

Just after sending away my Letter to you of the 8th. on the Subject of the Expedition to Detroit, the inclosed Letter from Mr. Lockhart came to my Hands. As it [is] impossible to furnish him with the capital Articles he wants, & as the Beef Cattle cannot be taken from the Monopolizers he mentions, I think additional Reasons appear for postponing the Expedition. However refering to my last & to Mr. Lockharts the whole Business is submitted to the Decision of Congress whose Resolves I shall ever take pleasure in Executing to the utmost.
With great Regard I have the Honor to be Sir Yr. most obedient & very humble Servant
P. Henry
